The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group II, claims 13-22 and 25, in the reply filed on 12/21/21 is acknowledged.

Claims 12, 23 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/21.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

This application is in condition for allowance except for the following formal matters:
Claims 13-22 and 25 are objected to because of the following informalities:  
Claim 13, line 19, --mount-- should apparently be inserted after “platen”; and
lines 37-39 (i.e., the recitation “wherein said occluding surface … for compacting refuse”) repeat verbatim the recitation added to lines 6-8 by the 12/21/21 amendment.
Claim 14, line 1, the hyphen should apparently be a colon; and

Claim 16, lines 6 and 8 “the oblique” should apparently be --each oblique--.
Claim 17, last line, “a … cylinder” should apparently be --each of the first and second … cylinders--.
Claim 18, lines 4-5, “holder assembly” should apparently be --piston holder--, and “the compaction chamber floor” should apparently be --a floor of the compaction chamber--.
Claim 20, lines 1-2, “the compaction chamber floor” should apparently be --a floor of the compaction chamber--.
Claim 21, line 1, the hyphen should apparently be a colon; and
line 5, “airplane-derived” should apparently be deleted.
Appropriate correction is required. Note that claims not specifically addressed are not objected to per se but are included because of their dependency from claim 13.

The following is a statement of reasons for the indication of allowable subject matter: the amendments made to claim 13 (the only independent elected claim) in the response filed 12/21/21 effectively defines over the combination of the Ghibaudo (US 6,007,291) and Ferioli (WO 2006/029491) references used to reject the claims as set forth in the corresponding European application No. 19164513.4 (EP 3564163) upon which priority of this application is based, as well as any other references and/or combination(s) thereof.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wieschel discloses a refuse compacting container with separately movable main and auxiliary platens. Bowles discloses a refuse compacting container with an upper opening and a rear opening door. Haines, Christenson and Hamill each disclose a refuse compacting container with a platen and a piston holder. Derain discloses a refuse compacting container with main and auxiliary platens and a piston holder.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/James Keenan/
Primary Examiner
Art Unit 3652

1/25/22